Citation Nr: 1047726	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  06-39 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD) with a mood disorder, currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Theresa M. Catino, Senior Counsel






INTRODUCTION

The Veteran served on active duty from October 1969 to May 1971 
and from February 1979 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Detroit, Michigan.  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.  


REMAND

In a statement attached to the VA Form 9, Appeal To Board Of 
Veterans' Appeals, which was received at the RO in October 2006, 
the Veteran requested "a local hearing at a local regional 
office."  The Veteran did not specify whether he wished to 
present testimony at a hearing conducted at the RO before a 
hearing officer or before a Veterans Law Judge (VLJ).  

In a VA Form 646, Statement Of Accredited Representative In 
Appealed Case, dated in October 2009, the Veteran's 
representative asked "that there be no further personal hearings 
held on this appellant due to his frustrations and anger."  
Significantly, however, a complete and thorough review of the 
claims folder indicates that the Veteran himself has not 
specifically withdrawn his hearing request, and the record does 
not reflect that he has been accorded his requested hearing.  
Indeed, in a December 2010 statement, the Veteran's 
representative then pointed out that the Veteran has not yet been 
accorded his requested hearing.  

A basic principle of veterans' law stipulates that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before 
the Board will be granted if an appellant expresses a desire to 
appear in person.  Thus, a remand of the present appeal is 
necessary to afford the Veteran his requested hearing.  [In this 
regard, the Board notes that, in the December 2010 statement, the 
Veteran's representative asserted that the Veteran had requested 
a hearing before a VLJ at the RO.  However, as previously 
discussed herein, the Veteran did not specify whether he wanted a 
hearing conducted at the RO before a hearing officer or a VLJ.  
Accordingly, on remand, the Veteran should be given an 
opportunity to clarify his hearing request and to be accorded the 
type of hearing that he desires.]  

Further review of the claims folder indicates that the Veteran 
last underwent a VA examination pertaining to his 
service-connected PTSD with a mood disorder in May 2006.  
According to the report of that evaluation, the Veteran reported 
flashbacks, nightmares, intrusive thoughts, sleep disturbances, 
and few friends as a result of his Vietnam combat experiences.  
The examiner noted that the Veteran, who worked at the Department 
of Corrections, had had "a significant amount of job dysfunction 
secondary to symptoms of post-traumatic stress disorder, 
[including] problems dealing with people."  [The Veteran had 
reported that he had "got[ten] in[to] trouble for taking down 
another prisoner a few weeks ago."]  

Subsequently, and during the current appeal, the Veteran has 
asserted that his service-connected PTSD is more severe than the 
current 50 percent evaluation indicates.  Further, in the 
December 2010 statement, the Veteran's representative pointed out 
that the Veteran's last VA examination is now over four years old 
and that, although his claims folder contains records of 
subsequent outpatient psychiatric treatment that the Veteran has 
received, none of those subsequent reports are recent.  Indeed, 
in this regard, the Board notes that the most recent records of 
outpatient psychiatric treatment that the Veteran has received 
(and that are included in his claims folder) are dated in 
February 2008, almost three years ago.  

VA's General Counsel has indicated that, when a claimant asserts 
that the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer 
v. Gober, 10 Vet. App. 400, 402-403 (1997) and Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  In light of the Veteran's 
assertions of increased psychiatric symptomatology since the last 
pertinent VA examination in May 2006, the Board finds that a 
current VA evaluation is necessary.  The purpose of the 
examination requested pursuant to this Remand is to determine the 
current nature and extent of the service-connected PTSD with a 
mood disorder.  

Also on remand, records of ongoing VA psychiatric treatment that 
the Veteran has received should be obtained and associated with 
his claims folder.  38 U.S.C.A. § 5103A(c) (West 2002).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency and must be obtained if 
pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After contacting the Veteran to 
ascertain from him whether he desires to 
testify at a hearing conducted at the RO 
before a hearing officer or before a VLJ, 
the RO should take appropriate steps to 
schedule the hearing for the Veteran, in 
accordance with his request.  The Veteran 
should be notified in writing of the date, 
time, and location of the hearing.  

2.  Also, obtain copies of records of any 
psychiatric treatment that the Veteran may 
have received at the VA Medical Center in 
Ann Arbor, Michigan and at the VA Jackson 
Outpatient Clinic since February 2008.  
All efforts to obtain these documents 
should be annotated in the Veteran's 
claims folder.  All such available 
documents should be associated with the 
Veteran's claims file.  If the agency of 
original jurisdiction is unable to obtain 
these records, the Veteran must be 
notified of this fact, and a copy of such 
notification should be associated with his 
claims file.  

3.  Then, schedule the Veteran for a VA 
examination to determine the nature and 
extent of his service-connected PTSD with 
a mood disorder.  The claims folder must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed.  All pertinent 
psychiatric pathology should be noted in 
the examination report.  As part of the 
evaluation, the examiner is requested to 
assign a GAF score.  The examiner should 
also address the impact of the Veteran's 
service-connected PTSD with a mood 
disorder on his ability to work.  A 
complete rationale for all opinions 
expressed must be provided.  

4.  Following completion of the above, 
re-adjudicate the issue of entitlement to 
a disability rating greater than 
50 percent for PTSD with a mood disorder.  
If the decision remains in any way adverse 
to the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to this 
issue as well as a summary of the evidence 
of record.  An appropriate period of time 
should be allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


